                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GREGORY C. WITTMAN,

      Plaintiff,                                    Case No. 18-cv-14063
                                                    Hon. Matthew F. Leitman
v.

DURHAM SCHOOL SERVICES/
NATIONAL EXPRESS Corp., et al.,

     Defendants.
__________________________________________________________________/

ORDER (1) DIRECTING THE FILING OF AN AMENDED COMPLAINT,
  (2) DENYING AS MOOT DEFENDANT DURHAM D & M, LLC’S
       MOTION TO DISMISS (ECF #14), AND (3) VACATING
            EARLIER SHOW CAUSE ORDER (ECF #16)

      On December 27, 2018, Plaintiff Gregory C. Wittman, proceeding pro se,

filed this action against Durham School Services/National Express Corporation. On

January 29, 2019, Defendant Durham D & M, LLC (which Wittman had identified

in the Complaint as Durham School Services/National Express Corporation) filed a

motion to dismiss for failure to state a claim and for lack of subject matter

jurisdiction (ECF #14). On March 22, 2019, the Court ordered Wittman to show

cause in writing why the motion to dismiss should not be granted for failure to state

a claim and why this Court has subject matter jurisdiction over this action. (ECF

#16.) On March 28, 2019, Wittman filed a response to the show cause order in which




                                         1
he further explained the basis for his claims and the Court’s subject matter

jurisdiction. (ECF #17.)

      The additional information and allegations described in Wittman’s response

to the show cause order are not included in his Complaint. It is at least possible that

if he includes the allegations in an Amended Complaint, he will be able (1) to

establish that this Court has subject matter jurisdiction over this action and (2) to

state a viable claim against Defendant. Accordingly, the Court will vacate the prior

show cause order and direct Wittman to file an Amended Complaint.

      In the Amended Complaint, Wittman shall:

      (1) Set forth in clear, numbered paragraphs the factual allegations
          underlying his claims for relief; and

      (2) Assert each claim for relief in separate, numbered counts. Each
          count shall specifically identify the statute or common law rule on
          which the claim is based.

      Wittman shall file his Amended Complaint by not later than May 3, 2019.

      If Wittman has any questions about how to draft his Amended Complaint, he

should contact the Detroit Mercy School of Law’s pro se clinic that operates out of

the United States Courthouse in Detroit. Wittman may call the Clinic at 313-234-

2690 or email the Clinic at proseclinic@udmercy.edu.




                                          2
        Because the Court has directed Wittman to file an Amended Complaint, the

Court DENIES as moot Defendant Durham D & M, LLC’s motion to dismiss (ECF

#14).

        Finally, the Court VACATES the earlier show case order (ECF #16.)

        .IT   IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 10, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 10, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
